                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

BUD BARNES, on behalf of himself                                          PLAINTIFFS
and all similarly situated persons and entities

v.                         CASE NO. 3:19-CV-00076 BSM

KUMHO TIRE U.S.A., INC., a California corporation;
HYUNDAI TRANSLEAD, INC., a California
corporation; and HYUNDAI de MEXICO, S.A., a
foreign corporation                                                     DEFENDANTS

                                        ORDER

      Pursuant to Bud Barnes’s notice of voluntary dismissal [Doc. No. 32], defendants

Hyundai Translead, Inc. and Hyundai de Mexico, S.A. are dismissed without prejudice. Fed.

R. Civ. P. 41(a)(1). Hundai Translead’s motion to dismiss [Doc. No. 19] is denied as moot.


      IT IS SO ORDERED this 14th day of November 2019.


                                                     _____________________________
                                                     UNITED STATES DISTRICT JUDGE
